Luke, J.
F. Wigley brought an action in the municipal court of Atlanta against J. M. Wittels, for money claimed to be due on *209contract, and obtained judgment for $140.90. A motion for new trial having been overruled, the case was appealed by the defendant to the appellate division of the municipal court, where the judgment was affirmed. A writ of certiorari was overruled by the superior court, and to this judgment exception was taken.
By timely motion the defendant in error seeks to have the writ of error dismissed on the ground that the bill of exceptions was not served upon him, nor was service waived or acknowledged. In view of the state of the record before us, so far as concerns the question thus raised, the motion to dismiss the writ of error must be sustained. There is no evidence before us of such service, or of waiver or acknowledgment of service. Bentley v. Irvin, 23 Ga. App. 22 (97 S. E. 270).

Writ of error dismissed.


Broyles,. G. J., and Jenkins, P. J., concur.